Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13th, 2022 has been entered.

Response to Amendment
The amendment filed July 13th, 2022 does not place the application in condition for allowance.
The rejections over Kokki et al. are maintained.
The rejections over Weiner et al. are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 & 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokki et al. (US 2020/0099190 A1).

In view of Claims 1-2 and 5-6, Kokki et al. teaches a light transmitting fibered medium (Abstract) comprising:
at least one optical fiber comprising a light output region comprising a light output window (Figure 6E-F & H, #610A-B & Paragraph 0017) and a light guide region guiding a light wave to the light output region (Figure 6H, #105), wherein the light output window is formed in a spiral shape that has a form of a double helix structure (Paragraph 0081 & 0083).
Kokki et al. teaches that the light output window comprises continuous (Figure 6E & H) or discontinuous grooves (Figure 6F) formed in the spiral shape that has a form of a double helix in the outer circumferential surface of the at least one optical fiber.
Kokki et al. teaches at least one optical fiber further comprises a core and a clad covering the core, a light wave progresses throughout the core, and the light output window is formed by penetratingly removing the clad in the spiral shape to expose the core outwardly from and through a bottom of the light output window wholly penetrating the clad (See Annotated Kokki et al. Figure 1C, below).
Annotated Kokki et al. Figure 1C

    PNG
    media_image1.png
    521
    874
    media_image1.png
    Greyscale




Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2017/0371097 A1).

In view of Claim 1, Wu et al. teaches a light transmitting fibered medium (Figure 2A) comprising: at least one optical fiber (Figure 2A, #21) comprising a light output region comprising a light output window and a light guide region guiding a light wave to the light output region (See Annotated Wu et al. Figure 2A, below), wherein the light output window is formed in a spiral shape in an outer circumferential surface of the at least one optical fiber (Paragraph 0021).
Annotated Wu et al. Figure 2A

    PNG
    media_image2.png
    442
    841
    media_image2.png
    Greyscale

Wu et al. teaches the at least one optical fiber further comprises a core and a clad covering the core, a light wave progresses throughout the core, and the light output window is formed by penetratingly removing the clad in the spiral shape to expose the core outwardly from and through a bottom of the light output window wholly penetrating the clad (See Annotated Wu et al. Figure 2A, below).
Annotated Wu et al. Figure 2A

    PNG
    media_image3.png
    517
    852
    media_image3.png
    Greyscale

	In view of Claim 2, Wu et al. is relied upon for the reasons given above in addressing Claim 1.  Wu et al. teaches that the light output window comprises continuous or discontinuous grooves formed in the spiral shape in the outer circumferential surface of the at least one optical fiber (Figure 23).

	In view of Claims 5-6, Wu et al. is relied upon for the reasons given above in addressing Claims 1-2.  Wu et al. teaches the light output window in a spiral shape has a form of a double helix structure (Figure 23).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messaoudi (WO 2016/146601 A1).  Messaoudi is mapped to the English machine translation provided by the EPO.

	In view of Claim 1, Messaoudi teaches a light transmitting fibered medium (Figure 4-5) comprising: at least one optical fiber comprising a light output region (Figure 4, #60 - Paragraph 0068)and a light guide region guiding a light wave to the light output region, wherein the light output window is formed in a spiral shape in an outer circumferential surface of the at least one optical fiber (Figure 4 – spiral shape of #60), wherein the at least one optical fiber further comprises a core (Figure 5, #64) and a clad covering the core (Figure 5, #62), a light wave progresses throughout the core and the light output window is formed by penetratingly removing the clad in the spiral shape to expose the core outwardly from and through a bottom of the light output window wholly penetrating the clad (Figure 5, #62 is wholly penetrated).

	In view of Claim 2, Messaoudi is relied upon for the reasons given above in addressing Claim 1.  Messaoudi teaches the light output window comprises discontinuous grooves formed in a spiral shape in the outer circumferential surface of the at least one optical fiber (Figure 4, #60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Messaoudi (WO 2016/146601 A1) in view of Kokki et al. (US 2020/0099190 A1). Messaoudi is mapped to the English machine translation provided by the EPO.

In view of Claims 5-6, Messaoudi is relied upon for the reasons given above in addressing Claims 1-2.  Messaoudi is silent on the light output window in a spiral shape having a form of a double helix structure.
Kokki et al. teaches that the light output window comprises continuous (Figure 6E & H) or discontinuous grooves (Figure 6F) formed in the spiral shape that has a form of a double helix in the outer circumferential surface of the at least one optical fiber. Kokki et al. teaches that notching of the cladding may improve thermal load management (Paragraph 0005), wherein techniques and fiber system architectures that mitigate problems associated with such conventional CLS architectures may therefore be advantageous (Paragraph 0006).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the light output window in a spiral shape having a form of a double helix structure as disclosed by Kokki et al. in Messaoudi’s light transmitting fibered medium for the advantage of improved thermal load management.


Response to Arguments
Applicant argues that Kokki et al. does not disclose that that the at least one optical fiber further comprises a core and a clad covering the core, a light wave progresses throughout the core, and the light output window is formed by penetratingly removing the clad in the spiral shape to expose the core outwardly from and through a bottom of the light output window wholly penetrating the clad.  The Examiner respectfully points out to Applicant that Kokki et al. teaches at least one optical fiber further comprises a core and a clad covering the core, a light wave progresses throughout the core, and the light output window is formed by penetratingly removing the clad in the spiral shape to expose the core outwardly from and through a bottom of the light output window wholly penetrating the clad (See Annotated Kokki et al. Figure 1C, below).  Accordingly, this argument is unpersuasive.
Annotated Kokki et al. Figure 1C

    PNG
    media_image1.png
    521
    874
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726